Citation Nr: 0612769	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1954 to October 
1958.  The record also indicates that he subsequently served 
in the Naval Reserves.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals (Board) first notes that 
recent evidence submitted in this case was clearly pertinent 
to the claim on appeal.  

Accordingly, since the veteran was therefore entitled to have 
this evidence reviewed by the RO for the issuance of a 
supplemental statement of the case, the Board contacted the 
veteran's representative for the purpose of determining 
whether he wanted to waive this right and have the Board 
proceed with the adjudication of his appeal without remanding 
this case to the RO.  

In April 2006, the veteran's representative advised the Board 
in writing that he wanted this case remanded to the RO for 
review of the new evidence.  Therefore, the Board finds that 
the lack of the veteran's waiver of the RO's initial review 
of this evidence requires the remand of the issue on appeal.  
38 C.F.R. § 20.1304(c) (2005).

The Board further notes that in light of additional 
information provided by the veteran concerning the emergency 
landing he allegedly was involved in while with the Naval 
Reserves sometime between 1966 and 1969, the Board finds that 
at least one more effort should be made to contact the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
located at 7701 Telegraph Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously known as U. S. Center 
for Unit Records Research (CURR)) with this information in 
order to verify this stressor.  In contacting JSRRC, request 
any available information regarding an emergency landing at 
Cozumel, Mexico on March 9 or 10, 1966, March 9 or 10, 1967, 
or in June 1969 by a Naval Reserve flight involving the 
veteran and fellow crew members, A. K. W. and P. J. D, while 
on its way from Panama to San Antonio, Texas.

Similarly, as a result of the specific periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) indicated in the Statement of Service for Naval 
Reserve Retirement provided by the veteran in February 2006, 
the Board finds that the National Personnel Records Center 
(NPRC) should also again be contacted and requested to 
provide any records for the veteran with respect to ACDUTRA 
and INACDUTRA performed by the veteran during the periods of 
September 15, 1965 to September 14, 1966, September 15, 1966 
to September 14, 1967, September 15, 1967 to September 14, 
1968, and September 15, 1968 to September 14, 1969.

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC at 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously 
known as CURR), and request any 
available information regarding an 
emergency landing at Cozumel, Mexico on 
March 9 or 10, 1966, March 9 or 10, 
1967, or in June 1969 by a Naval 
Reserve flight involving the veteran 
and fellow crew members, A. K. W. and 
P. J. D, while on its way from Panama 
to San Antonio, Texas.

NPRC should also again be contacted and 
requested to provide any records for 
the veteran with respect to ACDUTRA and 
INACDUTRA performed by the veteran 
during the periods of September 15, 
1965 to September 14, 1966, September 
15, 1966 to September 14, 1967, 
September 15, 1967 to September 14, 
1968, and September 15, 1968 to 
September 14, 1969.

2.  After the completion of any 
development deemed appropriate (including 
additional VA medical evaluation with 
respect to PTSD) in addition to that 
requested above, and the review of all of 
the evidence received since the 
supplemental statement of the case, dated 
in January 2005, the issue of entitlement 
to service connection for PTSD should be 
readjudicated.  If the benefit sought is 
not granted in full, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



